          Case 1:18-cv-11924-FDS Document 29 Filed 01/03/19 Page 1 of 5



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
 ____________________________________
                                     )
MATTHEW VANDERHOOP,                  )
            Plaintiff                )
                                     )
v.                                   )
                                     )
WILMINGTON SAVINGS FUND              ) CIVIL ACTION NO. 1:18-CV-11924-FDS
SOCIETY FSB, D/B/A CHRISTIANA        )
TRUST, NOT IN ITS INDIVIDUAL         )
CAPACITY, BUT SOLELY AS              )
TRUSTEE FOR BCAT 2014-10TT,          )
          Defendant                  )
____________________________________)

             MOTION FOR DEFAULT OF DEFENDANT FOR FAILURE
       TO FILE AN ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

            Now comes the Plaintiff, Mr. Matthew Vanderhoop, in the above-identified case, to
request that this Honorable Court hold defendant, Wilmington Savings Fund Society FS, D/B/A
Christiana Trust, not in its Individual Capacity, but solely as trustee for BCAT 2014-10TT,
hereinafter “WSFS,” in default for failure to file an answer, as of the date of this motion, to
either Plaintiff’s Complaint, filed on August 22, 2018, or to Plaintiff’s First Amended
Complaint, filed with this court on November 29, 2018. At this point in the litigation, default,
though drastic, is the only appropriate and just response to defendant’s willful failure to provide
Mr. Vanderhoop with an answer to his complaint, as is required.


        In support of this Motion, Mr. Vanderhoop states that he has alleged sufficient facts in

both his August 22, 2018, original Complaint as well as in his November 29, 2018, First

Amended Complaint that have facial plausibility, and that allege legally cognizable injuries, upon

which relief can be granted.

       Defendant’s refusal to answer Mr. Vanderhoop’s Complaint five (5) months after

plaintiff’s initial request and 30 days after the filing of plaintiff’s November 29, 2018 First
          Case 1:18-cv-11924-FDS Document 29 Filed 01/03/19 Page 2 of 5



Amended Complaint, is manifestly unjust, prejudicial to Mr. Vanderhoop, has created

unreasonably difficulties for the plaintiff, and despite legal protections to the contrary, unfairly

denied Mr. Vanderhoop the critical information that defendant’s answers could provide in order

for Mr. Vanderhoop to effectively prepare his legal strategy, or accurately assess his litigation

theories in this case.

        Mr. Vanderhoop further states that:

    1. On August 22, 2018, Mr. Vanderhoop filed in the Edgartown Superior Court (ESC),
        Edgartown, Massachusetts, and served defendant’s attorney in hand on the same day, a
        Complaint and Motion for Temporary Restraining Injunction for Protection from an
        Unlawful Foreclosure of His Home, G.L.c. 244, §35B, and an Affidavit from Mr.
        Vanderhoop in Support of his Complaint and Motion.


    2. The ESC August 22, 2018 summons required defendant to file an answer to plaintiff,
        “within 20 days after service of this Summons upon you, exclusive of the day of service.
        If you fail to do so, judgment by default will be taken against you.” The temporary
        restraining injunction, returnable on September 4, 2018, docket number 1874-CV-00034.
        According to the summons, defendant was prohibited “from conducting a Foreclosure
        Auction of 17 South Road in Aquinnah, Massachusetts.”

    3. Unfortunately, the court’s August 22, 2018, temporary restraining injunction has not
        prevented the defendant from scheduling five (5) foreclosure auction sales of Mr.
        Vanderhoop’s home on September 26, 2018; October 23, 2018; November 14, 2018; and
        December 21, 2018.


    4. On September 5, 2018, Julie Ranieri, Esq., filed a Notice of Appearance on behalf of
        defendant with the ESC, and one week later, on September 11, 2012, Aaron Fredericks,
        Esq., filed a Notice of Appearance on behalf of the defendant, along with a Notice of
        Removal, that incorrectly represented to the court that there were no “motions pending in
        the state court requiring the attention of this [Federal] court.”

                                                   2
     Case 1:18-cv-11924-FDS Document 29 Filed 01/03/19 Page 3 of 5



5. On September 12, 2018, Judge F. Dennis Saylor IV was assigned this case, docket
   number 1:18-CV-11924-FDS.


6. On September 24, 2018, a notary public for the state of Delaware, again served upon
   defendant, in hand, at its corporate headquarters in Wilmington Delaware, summons,
   TRO, Complaint, Motion, and affidavit in support thereof, with defendant’s obligated to
   file an answer with plaintiff’s attorney within 20 days from receipt of service, October
   15, 2018.


7. October 15, 2018, Defendant filed (tardy: after 6:00 PM) Defendant’s Motion to Dismiss
   for Failure to State a Claim; Memorandum of Law in Support of Motion to Dismiss filed
   with eight (8) Exhibits.


8. On October 30, 2018, Plaintiff filed an Opposition to Defendant’s Motion to Dismiss and
   certificate of service.


9. On November 13, 2018, Defendant’s motion to dismiss was denied; and on November
   29, 2018, Plaintiff filed First Amended Complaint.


10. On December 11, 2018 (tardy: filed after 6:00 PM) Defendant, again file a Motion to
   Dismiss for Failure to State a Claim, but did not file an answer to plaintiff’s complaint.


11. On December 19, 2018, a motion hearing proceeding was held before Judge Saylor on
   defendant’s Motion to Dismiss for Failure at State a Claim. “Court took the motion under
   advisement. Court will permit supplemental filing by 1/3/2019.”


12. As of January 3 2019, over 30 days since Mr. Vanderhoop filed his First Amended
   Complaint, defendant still has not answered Mr. Vanderhoop’s complaint, a violation of
   both the federal and state laws of the Commonwealth of Massachusetts, and Mr.
   Vanderhoop is entitled to a judgment by default.



                                             3
          Case 1:18-cv-11924-FDS Document 29 Filed 01/03/19 Page 4 of 5




       The attention of the Court is respectfully directed to Mr. Vanderhoop’s Memorandum of
Law in Support of his Motion for Default of Defendant for Failure to File Answers to Plaintiff’s
Complaint.


       WHEREFORE, Mr. Vanderhoop respectfully request that this Honorable Court enter a
Judgment against defendant for failure to answer plaintiff’s Complaint and First Amended
Complaint, and for any other such relief as it appropriate.


January 3, 2019                                       Respectfully submitted,
                                                      MATTHEW VANDERHOP
                                                      By his attorney,


                                                      “/s/”Deborrah M. Doman
                                                      Deborrah M. Dorman, Esq., #635729
                                                      Law Office of Deborrah M. Dorman
                                                      Post Office Box 944
                                                      Tisbury, MA 02568
                                                      (774) 563-0040
                                                      dormandmd@aol.com




                                                 4
         Case 1:18-cv-11924-FDS Document 29 Filed 01/03/19 Page 5 of 5




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
 ____________________________________
                                     )
MATTHEW VANDERHOOP,                  )
            Plaintiff                )
                                     )
v.                                   )
                                     )
WILMINGTON SAVINGS FUND              ) CIVIL ACTION NO. 1:18-CV-11924-FDS
SOCIETY FSB, D/B/A CHRISTIANA        )
TRUST, NOT IN ITS INDIVIDUAL         )
CAPACITY, BUT SOLELY AS              )
TRUSTEE FOR BCAT 2014-10TT,          )
           Defendant                 )
___________________________________ )

                                 CERTIFICATE OF SERVICE

       I, Deborrah M. Dorman, certify that Plaintiff’s Motion for Default of Defendant for

Failure to File an Answer to Plaintiff’s Amended Complaint was sent today, January 3, 2019,

through the ECF system to be sent electronically to the registered participants as identified on the

Notice of Electronic Filing (NEF).



January 3, 2011                               Respectfully submitted,



                                              “/s/”Deborrah M. Dorman
                                              Deborrah M. Dorman, Esq., #635729
                                              Law Office of Deborrah M. Dorman
                                              Post Office Box 944
                                              Tisbury, MA 02568
                                              (774) 563-0040
                                              dormandmd@aol.com




                                                 5
